Name: Commission Implementing Regulation (EU) NoÃ 88/2012 of 1Ã February 2012 amending Regulation (EC) NoÃ 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 2.2.2012 EN Official Journal of the European Union L 30/11 COMMISSION IMPLEMENTING REGULATION (EU) No 88/2012 of 1 February 2012 amending Regulation (EC) No 1210/2003 concerning certain specific restrictions on economic and financial relations with Iraq THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1210/2003 of 7 July 2003 concerning certain specific restrictions on economic and financial relations with Iraq, (1) and in particular Article 11(b) thereof, Whereas: (1) Annex IV to Regulation (EC) No 1210/2003 lists the natural and legal persons, bodies or entities associated with the regime of former President Saddam Hussein covered by the freezing of funds and economic resources under that Regulation. (2) On 2 June 2011, the Sanctions Committee of the United Nations Security Council decided to remove two natural persons from the list of persons or entities to whom the freezing of funds and economic resources should apply, with reference to paragraph 23(b) of Resolution 1483(2003) of the United Nations Security Council. Furthermore, on 6 December 2011 the Sanctions Committee decided to remove one natural person from this list. (3) Annex V to Regulation (EC) No 1210/2003 lists the competent authorities to which specific functions relating to the implementation of that Regulation are attributed. This list should be updated on the basis of information received from Greece and Hungary. (4) Annexes IV and V to Regulation (EC) No 1210/2003 should therefore be amended accordingly. HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 1210/2003 is hereby amended as set out in Annex I to this Regulation. Article 2 Annex V to Regulation (EC) No 1210/2003 is hereby amended as set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 2012. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 169, 8.7.2003, p. 6. Regulation as last amended by Council Regulation (EU) No 131/2011 (OJ L 41, 15.2.2011, p. 1). ANNEX I The following natural persons, bodies or entities shall be removed from Annex IV to Regulation (EC) No 1210/2003: (1) Nabil Victor Karam. Date of birth: 1954. Addresses: (a) C/o Trading and Transport Services, Al-Razi Medical Complex, Jabal Al-Hussein, Amman, Jordan, (b) C/o Alfa Company Limited for International Trading and Marketing, P.O. Box 910606, Amman 11191, Jordan. Nationality: Lebanese. (2) Hikmat Jarjes Bahnam (alias Hikmat Gargees). Address: Baghdad, Iraq. Passport No 035667 (Iraqi). (3) Tarik Nasser S. Al Obaidi (alias (a) Tarik al'Ubaydi, (b) Tariq al'Ubaydi). Date of birth: 1945. Place of birth: Baghdad, Iraq. Address: Baghdad, Iraq. Passport No 212331 (Iraqi). ANNEX II Annex V to Regulation (EC) No 1210/2003 is amended as follows: (1) The website address for information on the competent authority under the heading GREECE shall be replaced with: http://www1.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html (2) The website address for information on the competent authority under the heading HUNGARY shall be replaced with: http://www.kormany.hu/download/5/35/50000/ENSZBT-ET-szankcios-tajekoztato.pdf